Nichols, Presiding Judge.
The defendant was tried and convicted under an indictment charging him with driving an automobile while under the influence of intoxicating liquors. Thereafter, his motion for new trial based on the usual general grounds only was overruled, and error is assigned on such adverse judgment. Held:
The evidence adduced on the trial of the case authorized the finding that the defendant was under the influence of intoxicants to the extent that it was less safe for him to operate the automobile than if he had not been under such influence, and, while the State did not present direct evidence that the defendant operated the motor vehicle, there was circumstantial evidence adduced to authorize the finding that he had driven the motor vehicle minutes before he was arrested. Unlike the case of Spence v. State, 96 Ga. App. 851 (102 SE2d 51), here the defendant was found under the steering wheel and *809the testimony as to whether there was anyone else in the automobile was conflicting. In Ray v. State, 91 Ga. App. 16 (84 SE2d 591), Gunder v. State, 95 Ga. App. 176 (97 SE2d 381), and Painter v. State, 101 Ga. App. 21 (112 SE2d 704), the defendants were not seen operating the automobile, and the period of time between the operation of the vehicle and the arrival of the arresting officers was not shown. In the present case the officer who testified that he saw the motor vehicle in operation (with apparently only one person occupying the same), and that he found the defendant under the steering wheel in an intoxicated condition, did testify as to the events which transpired during such period (he drove approximately a quarter of a mile beyond such vehicle, turned around, drove back by the parked vehicle and after driving approximately five hundred feet beyond the vehicle again, he turned around and returned to the vehicle where the arrest was made). The evidence authorized the verdict and the trial court did not err in overruling the defendant’s motion for new trial.
Decided May 18, 1964
Rehearing denied June 9, 1964.
Joseph J. Gaines, for plaintiff in error.
Preston M. Almand, Solicitor, contra.

Judgment affirmed.


Hall and Russell, JJ., concur.